Interim Decision 01461'

Mama or Soo Hoo
In Visa Petition Proceedings
A-13881251
Decided by Board April 22, 1966
petitioner in 1938 when the former was 32
years old and the latter was 27 years old does not constitute a valid adoption
in accordance with Article 1073 of the Chinese Civil Code which provides
that the adopter "mist be at least 20 years older than the person to be
adopted.

Beneficiary's adoption in China br

The case comes forward on appeal from the order of the District
Director, New York District, dated January 22, 1965 denying the
visa petition for the reason that it has not been established that
the adoption of the benficiary was effected in writing in accordance
with Article 1079 of the Chinese Civil Code; the mere statement by
the petitioner that an adoption certificate has been obtained and
lost is merely self-serving and does not overcome the burden of proof
resting upon the petitioner.
The petitioner, a native of China, a citizen of the-United States
by naturalization on June 17, 1963, 53 years old, female, seeks quota
preference status under section 203(a) (4) of the Immigration and
Nationality Act on behalf of her married adopted son, a native and
citizen of China, 27 years old.
In a sworn statement before a Service officer on December 9, 1964
the petitioner testified that she adopted the beneficiary in 1938; that
her husband was not present at the time of the adoption, having
already returned to the United States, but that she obtained his
permission before she went through with the adoption. She stated
that just prior to the death of the beneficiary's natural mother she
asked her to bring up her son, and signed a document giving the
son to her. The son was about 12 years old at the time. However,
she has stated that the adoption document was lost and that she. has
no documentary evidence of the adoption. The petitioner arrived
in the United States in 1948 but has never previously mentioned the
151

Interim Decision #1461
existence of this adopted child who was 22 years,old when she left
for the United States in 1948. She stated that she and her husband
had been contributing to the support of the beneficiary but did not
have any check receipts and actually the money was sent to her sister

in Hong Kong who changed the money and sent it to her son in the
village on the mainland of China. She stated that she introduced
the beneficiary as her adopted son to an affiant, Li Jin Chin Yee.
In response to a number of leading questions by her attorney in
which the answers were suggested and only an affirmative reply was
needed, the petitioner indicated that she did not, ention the existence
of her adopted son in 1948 when she came to the United. States

because she feared complications, she was afraid she would be asked
lot of detailed questions regarding her adopted son, and was fearful that perhaps some misstatement as to some minor details concerning her son, such as when he was born and his physical description
br anything of that nature might jeopardize her admission to the
United Stales; that no purpose would be served by mentioning the
adopted son in 1948 because there was no provision of law under

which an adopted son could be brought to the United States; and
that in 1963 when she was naturalized she first mentioned her adopted
son.
The husband of the petitioner was questioned and disclosed that
he first entered the United States in 1923 as the son of a citizen of
the United States; that he was married September 15, 1987 to the
petitioner; that he made a trip to China in 1937 and returned. in

1938; that in 1938, after he returned to the United. States, he consented. by return mail to the request by his wife for permission to
adopt the beneficiary; that she wrote that she had a document concerning the adoption signed by the beneficiary's blood mother.
In a subsequent affidavit the-petitioner submitted a picture allegedly taken in 1948 showing's family group including the beneficiary, a letter written in 1961 addressed to "Pa and Ma" thanking
them for remittance of $60 and $50, the second letter inclosing a
- photograph of the beneficiary and his family, giving the dates of
the marriage, and the names and,birth' dates of his wife and their
children. It is noted that the addressees in the letter are not identified by name.
visa petition proceedings, the petitioner has the burden of establishing eligibility far the benefit sought under the immigration laws.
This burden is the ordinary one applicable in civil matters, i.e., a
preponderance of the evidence. Section 1079 of the Civil Code of the
Republic of China provides that an adoption must be effected in
writing, -unless the person to be adopted has been brought up as a
152

• Intigim Decision #1461
child of the adopter since infancy. The term "infancy" has been
construed to mean a child under seven years of age. 1
The petitioner Olab-se to have adopted. the beneficiary in 1938 in
China and to have had a -enitten adoption document which she
claims to have lost. There are no details furnished as to the nature
of the written dodument. The only corroboration of such an adoption document was furnished by the husband, who stated that he was
in the United States at the time of the adoption and that his -wife
wrote him that she had n document concerning the adoption signed
by the boy's blood mother. The husband's knowledge is, of course,
hearsay. There is no corroboration by any witnesses of a writing..
The affiants have merely testified to the existence of an adoption relationship which may have commenced without a writing. No secondaiy evidence has been offered other than as indicated to establish
that there was in existence a written adoption document.
In addition, Article 1073 of the Chinese Civil Code provides that
the adopter must be at least 20 years older than the person to be
adopted. The petitioner was born August 20, 1911 and the beneficiary was born July 22, 1926. At the time of the adoption in 1938,
the petitioner would have been 27 years old and the beneficiary 12
year's old. There was thus only n difference of 15 years between the
ages of the petitioner and the alleged adopted son.
Upon consideration of the entire record it is concluded that the
petitioner has not borne the burden of establishing eligibility on behalf of the beneficiary as her adopted son, in that there has not been
established a valid. adoption pursuant to Chinese law. • The appeal
will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
2

.1fatter of Lau, int. Dec. No. IWO.

153

